UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

January 29, 2019
Melissa Duncan
Legal Aid Society of Palm Beach County
423 Fern Street, Suite 200
West Palm Beach, Florida 33401
Dear Ms. Duncan,
This letter responds to your correspondence to the Office of Special Education Programs and
follow-up discussions with members of my staff. You ask whether the Florida Department of
Corrections fails to provide a free appropriate public education (FAPE) under Part B of the
Individuals with Disabilities Education Act (Part B or IDEA) to students with disabilities when
the State offers such students only a General Education Development (GED) credential rather
than the opportunity to earn a regular high school diploma because the students are incarcerated
in a particular adult corrections facility. We regret the delay in responding.
We note that section 607(d) of the IDEA prohibits the Secretary from issuing policy letters or
other statements that establish a rule that is required for compliance with, and eligibility under,
IDEA without following the rulemaking requirements of section 553 of the Administrative
Procedure Act. Therefore, based on the requirements of IDEA section 607(e), this response is
provided as informal guidance and is not legally binding. This response represents an
interpretation by the U.S. Department of Education of the requirements of IDEA in the context
of the specific facts presented, and does not establish a policy or rule that would apply in all
circumstances.
Under IDEA, States must make FAPE available to all children with disabilities residing in the
State between the ages of 3 and 21, inclusive, consistent with State law. 20 U.S.C. §
1412(a)(1)(A). IDEA limits FAPE for children aged 18 through 21 to the extent that State law
does not require that special education and related services under Part B be provided to students
with disabilities who, in the last educational placement prior to their incarceration in an adult
correctional facility, were not actually identified as being a child with a disability under 34
C.F.R. § 300.8, and did not have an individualized education program (IEP) under Part B. 20
U.S.C. § 1412(a)(1)(B)(ii) and 34 C.F.R. § 300.102(a)(2)(i). This exception does not apply to a
child with a disability aged 18 through 21 who –
1) Had been identified as a child with a disability under 34 C.F.R. § 300.8 and had received
services in accordance with an IEP, but left school prior to their incarceration. 34 C.F.R.
§ 300.102(a)(2)(ii)(A); or
2) Did not have an IEP in their last educational setting, but who had actually been identified
as a child with a disability under 34 C.F.R. § 300.8. See 34 C.F.R. § 300.102(a)(2)(ii).

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

Page 2 – Ms. Melissa Duncan
If, under 20 U.S.C § 1412(a)(1)(B) and 34 C.F.R. § 300.102, a child with a disability aged 18
through 21 incarcerated in an adult correctional facility is eligible for FAPE, additional
limitations regarding transition planning and services, participation in general assessments, and
IEPs and least restrictive environment (LRE) requirements may apply. The requirements in 20
U.S.C. § 1414(d)(1)(A)(i)(VIII) and 34 C.F.R. § 300.320(b) (relating to transition planning and
transition services) do not apply with respect to the children whose eligibility under Part B of the
IDEA will end, because of their age, before they will be eligible to be released from prison based
on consideration of their sentence and eligibility for early release. 20 U.S.C § 1414(d)(7)(A)(ii)
and 34 C.F.R. § 300.324(d)(1)(ii). Additionally, the requirements contained in 20 U.S.C. §
1412(a)(16) and 34 C.F.R. § 300.320(a)(6), relating to the participation of children with
disabilities in general assessments, do not apply to children with disabilities who are convicted as
adults under State law and incarcerated in adult prisons. 20 U.S.C § 1414(d)(7)(A)(i) and 34
C.F.R. § 300.324(d)(1)(i).
Finally, limitations on FAPE apply to students where there is a bona fide security interest or
compelling penological interest that cannot otherwise be accommodated. Under 20 U.S.C. §
1414(d)(7)(B) and 34 C.F.R. § 300.324(d)(2), the IEP Team of a child with a disability who is
convicted as an adult under State law and incarcerated in an adult prison may modify the child's
IEP or placement if the State has demonstrated a bona fide security or compelling penological
interest that cannot otherwise be accommodated. Specifically, the requirements of 34 C.F.R. §§
300.320 (relating to IEPs), and 300.114 (relating to LRE), need not apply when considering
modifications based on a bona fide security or compelling penological interest. The Department
declined to define the term bona fide security or compelling penological interest, “given the
individualized nature of the determination and the countless variables that may impact on the
determination.” However, the Department stated that “a State’s interest in not spending any
funds on the provision of special education and related services or in administrative convenience
will not rise to the level of a compelling penological interest that cannot otherwise be
accommodated, because States must accommodate the costs and administrative requirements of
educating all eligible individuals with disabilities.” See Assistance to States for the Education of
Children with Disabilities and the Early Intervention Program for Infants and Toddlers with
Disabilities, Final Rule, 64 FR 12406, 12577 (March 12, 1999).
The IEP Team for each child with a disability who is convicted as an adult under State law and
incarcerated in an adult correctional facility must determine the special education and related
services necessary to provide the child FAPE, taking into account the exceptions described
above. Absent a demonstration by the State of a bona fide security or compelling penological
interest that cannot be accommodated, under 34 C.F.R. § 300.320(a)(4), the child’s IEP must
include, among other things, a statement of the special education and related services, and
supplementary aids and services to be provided to enable the child to advance appropriately
toward attaining the annual goals and to be involved in and make progress in the general
education curriculum (i.e., the same curriculum as for nondisabled children). Depending on the
individual needs of the child, this could include the special education and related services
necessary to enable the child to be awarded a regular high school diploma. However, if the State
demonstrates to the IEP team that there is a bona fide security or compelling penological interest
that cannot otherwise be accommodated for that child, the IEP Team may modify the child’s IEP
and the IEP requirements in 34 C.F.R. § 300.320 need not apply. Therefore, where there is a

Page 3 – Ms. Melissa Duncan
bona fide security or compelling penological interest that cannot be accommodated so as to allow
the child to receive the special education and related services necessary to enable the child to be
awarded a regular high school diploma, the child’s IEP may be modified to include the special
education and related services necessary to enable the child to be awarded the GED credential.
It also is important to note that a student’s right to FAPE generally ends upon graduation from
high school with a regular high school diploma. Under the IDEA regulations at 34 C.F.R. §
300.102(a)(3)(iv), a “regular high school diploma does not include a recognized equivalent of a
diploma, such as a general equivalency diploma, certificate of completion, certificate of
attendance, or similar lesser credential” (such as a GED credential). Therefore, if the IEP Team
determines that GED courses would be an appropriate modification to the IEP because the State
has demonstrated a bona fide security or compelling penological interest that cannot be
accommodated, the student in question would continue to have a right to FAPE after completing
the GED program, subject to any relevant limitations discussed above and the State’s age limit
for the provision of FAPE. 20 U.S.C. § 7801(43); 34 C.F.R. § 300.102(a)(3).
If you have any further questions, please do not hesitate to contact Ms. Lisa Pagano at 202-2457413 or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Laurie VanderPloeg
Director
Office of Special Education Programs
cc: Monica Verra-Tirado, Ed.D.
State Director of Special Education

